                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC #:
                                                                          DATE FILED: 11/20/19
                                                                                      _______


                                                                November 18, 2019

Via ECF and Email
The Honorable Debra A. Batts
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                                     Re: U.S. v. Henry Fermin; 18 Cr. 657 (DAB)

Dear Judge Batts:

       Counsel represents Henry Fermin in the above-referenced matter, pursuant to the
Criminal Justice Act. I write to respectfully request that your Honor adjust the current schedule
for submitting sentencing memoranda, in light of the Court’s recent adjournment of Mr.
Fermin’s sentencing until April 14, 2020.

       Together with the government, we propose that sentencing submissions on behalf of: (1)GRANTED
Mr. Fermin shall be filed no later than March 1, 2020; (2) the government shall be filed no later/s/DAB
than March 14, 2020; and, (3) any defense reply, shall be filed no later than March 20, 2020.   11/20/19

       The Court’s attention to this request is appreciated.

                                                     Respectfully submitted,

                                                               /s/

                                                     Susan G. Kellman

cc: All Counsel
                                                  SO ORDERED




                                                  May 20, 2019
